TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2019



                                       NO. 03-19-00013-CV


                          Iris Knight and Eugene Knight, Appellants

                                                v.

                                     Marshall Gulley, Appellee




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICE GOODWIN, BAKER, TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on October 1, 2018. Having reviewed

the record, the Court holds that Iris Knight and Eugene Knight have not prosecuted their appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Appellants shall pay all costs relating to this appeal, both in

this Court and in the court below.